UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2011 Semiannual Report to Shareholders DWS Capital Growth Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 34 Summary of Management Fee Evaluation by Independent Fee Consultant 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2011 Average Annual Total Returns as of 3/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 17.86% 14.94% 2.88% 3.64% 2.03% Class B 17.30% 13.87% 2.11% 3.04% 1.31% Class C 17.41% 14.09% 2.09% 2.82% 1.22% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 11.09% 8.33% 0.87% 2.42% 1.42% Class B (max 4.00% CDSC) 13.30% 10.87% 1.46% 2.86% 1.31% Class C (max 1.00% CDSC) 16.41% 14.09% 2.09% 2.82% 1.22% No Sales Charges Life of Institutional Class* Class R 17.51% 14.31% 2.54% 3.29% 1.70% N/A Class S 18.04% 15.27% 3.16% 3.92% 2.29% N/A Institutional Class 18.05% 15.30% 3.25% 4.01% N/A 6.15% Russell 1000® Growth Index+ 18.57% 18.26% 5.19% 4.34% 2.99% 6.93% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.07%, 2.06%, 1.84%, 1.45%, 0.80% and 0.72% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 25, 2001 and for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of the Fund's original share class (Class AARP) of DWS Capital Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Class AARP shares converted into Class S shares on July 14, 2006. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Capital Growth Fund — Class A [] Russell 1000 Growth Index+ Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 3/31/11 $ 9/30/10 $ Distribution Information: Six Months as of 3/31/11: Income Dividends $ $
